                                                                                    APR       0 3 2019
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION                               .   I
                                                                                               DEPUTY CLERK
UNITED STATES OF AMERICA,                        §      CRIMINAL NO.: SA-19-CR-00035-FB
                                                 §
                                                 §      SUPERSEDING INDICTMENT
               Plaintiff,                        §
                                                 §
VS.                                              §      [Count 1:21 U.S.C. § 846, 841(a)(1) &
                                                 §      841(b)(1)(A) Conspiracy to Possess with
                                                 §      intent to Distribute Methamphetamine
KEVIN MICHAEL TORRES,                            §      Counts 2 & 3: 21 U.S.C. § 841(a)(l) &
                                                 §      841(b)(1)(A) Possession with Intent to
                                                 §      Distribute Methamphetamine
               Defendant,                        §      Count 4: 18 U.S.C. § 924(c)(1)(B)(i)
                                                 §      Possession of a Firearm in Furtherance of
                                                 §      a Drug Trafficking Crimej


THE GRAND JURY CHARGES:

                                             COUNT ONE
                            [21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A)1

       That beginning on or about January 2018 and continuing through and including the date of

this indictment, in the Western District of Texas and elsewhere, Defendant,

                                  KEVIN MICHAEL TORRES,

and others known and unknown to the Grand Jury, did unlawfully, knowingly and intentionally

combine, conspire, confederate and agree together and with each other to distribute and possess

with intent to distribute a controlled substance, which offense involved 50 grams or more of

methamphetamine, a Schedule       TI   Controlled Substance, in violation of Title 21, United States

Code, Sections 846, 841(a)(i) and 841(b)(1 )(A).

                                          COUNT TWO
                             [21 U.S.C. § 841(a)(J) and 841(b)(I)(A)J

       That on or about November 2, 2018, in the Western District of Texas, Defendant,
                                  KEVIN MICHAEL TORRES,

did unlawfully, knowingly and intentionally possess with intent to distribute a controlled

substance, which offense involved 50 grams or more of methamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code, Section 841 (a)( 1) and

841(b)(l)(A).

                                        COUNT THREE
                            [21 U.S.C. § 841(a)(1) and 841(b)(1)(A)]

        That on or about January 30, 2019, in the Western District of Texas, Defendant,

                                  KEVIN MICHAEL TORRES,

did unlawfully, knowingly and intentionally possess with intent to distribute a controlled

substance, which offense involved 50 grams or more of methamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code, Section 841 (a)( 1) and

841(b)(I)(A).

                                          COUNT FOUR
                                    [18 U.S.C. § 924(c)(1)(B)(i)J

       That on or about January 30, 2019, in the Western District of Texas, the Defendants,

                                  KEVIN MICHAEL TORRES,

did knowingly possess a firearm and firearms in furtherance of a drug trafficking crime, that may

be prosecuted in a court of the United States, that is the drug trafficking crimes set forth in Counts

One and Three, in violation of Title 18, United States Code, Section 924(c)( 1 )(B)(i).

    NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                         [See Fed. R. Crim. P. 32.2]


       This Notice of Demand for Forfeiture includes but is not limited to the properties described
below in Paragraphs IIIV.
                                                   I.

                    Jku Violations and Criminal Forfeiture Statutes
 [Title 21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A), subject to forfeiture pursuant to Title
                               21 U.S.C. § 853(a)(1) and (2)1

         As a result of the criminal violations set forth in Counts One through Three, the United

States of America gives notice to Defendant KEVIN MICHAEL TORRES of its intent to seek

the forfeiture of certain property upon conviction and pursuant to Fed. R. Crim. p. 32.2 and Title

21 U.S.C. § 853(a)(1) and (2), which state:

         Title 21 U.S.C. § 853.

         (a) Any person convicted of a violation of this subchapter or subchapter II of this chapter
         punishable by imprisonment for more than one year shall forfeit to the United States,
         irrespective of any provision of State law -
                 (1) any property constituting, or derived from, any proceeds the person obtained;
                 directly or indirectly, as the result of such violation;
                 (2) any of the person's property used, or intended to be used, in any manner or part,
                 to commit, or to facilitate the commission of, such violation;

                                                  II.
                           Firearm Violation and Forfeiture Statutes
               [Title 18 U.S.C. § 924(c)(1)(B)(i), subject to forfeiture pursuant to
               Title 18 U.S.C. § 924(d)(1), made applicable to criminal forfeiture
                                     by Title 28 U.S.C. § 24611

         As a result of the criminal violation set forth in Count Four, the United States of America

gives notice to Defendant KEVIN MICHAEL TORRES of its intent to seek the forfeiture of

certain property upon conviction and pursuant to Fed. R. Crim. p. 32.2 and Title 18 U.S.C.          §


924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461, which states:

         Title 18 U.S.C. § 924. Penalties
                 (d)(l) Any firearm or ammunition involved in or used in any knowing
                 violation of.. . or knowing violation of section 924.. . shall be subject to
                 seizure and forfeiture.. . under the provisions of this chapter.

                                               III.
                                        Personal Pronerties
    1.Taurus Model PT22, .22 caliber handgun, serial number 05917Z;
   2. Jennings Firearms J-22, .22 cailiber handgun, serial number obliterated;

                                                   3
  3. DPMS Panther Arms, Model Panther LR-308, .380 caliber rifle; serial number 79860;
  4. Inter Ordance Inc., Model AR-15, 5.56 caliber rifle, serial number 00085; and
  5. Sig Sauer Model P23 8, .380 caliber pistol, serial number 27B 122257.

                                                      Iv.
                                              Money Judgment

           Money Judgment: A sum of money which represents the value of any proceeds obtained
           from the violations set forth in the Indictment for which Defendant KEVIN MICHAEL
           TORRES is liable,

                                                         V.
                                              Substitute Assets

           If any of the property described above as being subject to forfeiture for the violations set

  out above, as a result of any act or omission of Defendant KEVIN MICHAEL TORRES:

      a.    cannot be located upon the exercise of due diligence;
      b.    has been transferred or sold to, or deposited with, a third party;
      c.    has been placed beyond the jurisdiction of the court;
      d.    has been substantially diminished in value; or
      e.    has been commingled with other property which cannot be divided without difficulty;

  it is the intent   of the United States of America to seek forfeiture of any other property, up to

  the value of said money judgment, as substitute assets pursuant to Title 21, United States

  Code, Section 853(p) and Fed. R. Crim. P. 32.2(e)(1).




           JOHN F. BASH
           UNITED STATES ATTORNEY


BY:              ----:----.
           MARGARET LEACHMAN
           Assistant United States Attorney



                                                     4
